*1059No opinion. Cars-well, Johnston and Adel, JJ., concur; Close, P. J., and Taylor, J., concur for dismissal of the appeal from the original order but dissent and vote to reverse the judgment and resettled order, to deny the motion, and to reinstate the verdict, with the following memorandum: In our opinion there was evidence to support the finding, implicit in the jury’s verdict, that the plaintiff fell upon a piece of ice which had been loosened, but not removed, from the sidewalk by the defendant’s employee, in the process of cleaning the walk. A condition was thus created by defendant more dangerous to passers-by than if the ice had remained adherent to the sidewalk. The evidence discloses, and the jury was warranted in finding, therefore, that the defendant undertook to clean the sidewalk and did so negligently, with resulting injury to the plaintiff. (Cf. Nelson v. Schultz, 170 Misc. 681.)